 1                                                      Judge Ricardo S. Martinez
 2
 3
 4
 5                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 6
                                        AT SEATTLE
 7
 8 UNITED STATES OF AMERICA,                   )   No. CR11-408-RSM
                                               )
 9                   Plaintiff,                )
                                               )   ORDER DENYING MOTION FOR
10             vs.                             )   EARLY TERMINATION OF
                                               )   SUPERVISED RELEASE
11 PHUONG NGUYEN LE,                           )
12                                             )
            Defendant.                         )
13                                             )
14
15
           This matter has come before the Court on Phuong Le’s motion to terminate his
16
     remaining period of supervised release. The Court has reviewed the motion, records, and
17
     files herein. Defendant’s motion for early termination of supervised release is DENIED.
18
19
           DATED this 22nd day of April, 2019.
20
21
22
23
                                             A
                                             RICARDO S. MARTINEZ
                                             UNITED STATES DISTRICT JUDGE
24
25
26
27
28
